 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   LYNDA LYNN JONES,                          Case No. 1:17-cv-00846-SAB

12                 Plaintiff,                   ORDER RE STIPULATION FOR THE
                                                AWARD AND PAYMENT OF ATTORNEY
13          v.                                  FEES AND EXPENSES PURSUANT TO THE
                                                EQUAL ACCESS TO JUSTICE ACT, 28
14   COMMISSIONER OF SOCIAL                     U.S.C. § 2412(d) AND COSTS PURSUANT TO
     SECURITY,                                  28 U.S.C. § 1920
15
                   Defendant.                   (ECF No. 22)
16

17

18          Pursuant to the stipulation of the parties, Plaintiff Lynda Lynn Jones is HEREBY

19 AWARDED attorney fees and expenses in the amount of two thousand nine hundred fifty dollars
20 ($2,950.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs

21 under 28 U.S.C. § 1920.

22
     IT IS SO ORDERED.
23

24 Dated:     October 12, 2018
                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                1
